Title: To John Adams from James Warren, 7 May 1775
From: Warren, James
To: Adams, John


     
      Watertown May 7th: 1775
      My Dear Sir
     
     After I had Executed my Commission at Providence, I Returned Home set Mrs. Warren down in her own Habitation, made the best provision I could for the security of our Family, and some of our Effects which we considered to be not very safe at Plymouth, and Immediately hastened to this place in order to contribute my mite to the publick Service in this Exigence of affairs. Here I have been near a week every day resolving to write to you without beginning to Execute such a resolution till now. And Indeed every thing seems to be in such Confusion that I hardly know where to begin, and perhaps I shall be at as great a Loss to know where to End. I find our own Body Extreamly weakened by the several detachments (to use the stile of the Times) made from it. When I see the seats of many of my Friends on whom I used to place my principal dependance empty, and feel the want of them as I do, at a Time when they are more wanted than ever, I am almost discouraged: however as I was Born to Struggle with difficulties, shall Endeavour to answer the End of my Creation as well as I Can. The Congress since I have been here has generally been full, Unanimous, and Spirited, ready and willing to do every thing in their power and frequently animated by the most agreable News from the other Colonies. The principal objects of our attention, have been the regulation and officering of the army, and arming the men and devising ways and means to support the Enormous Expence Incured under our present Situation, and these I dare say you can easily Conceive to be attended with many difficulties under the present Circumstances of our Government in which recommendations are to supply the place of Laws, and destitute of Coercive power Exposed to the Caprice of the People, and depending entirely on their virtue for Success.
     We have Voted to Issue Notes for 100,000£ and to request your aid in giving them a Currency. The Committee of Ways and means to sit again. We are Embarrassd in officering our army by the Establishment of minute men, I wish it had never taken place, and the necessity of haveing our Field officers appointed is every day seen and  Indeed in my opinion that should have been the first thing done. As to the army itself it is in such a shifting, fluctuating state as not to be capable of a perfect regulation. They are continually going and Comeing. However they seem to me to want a more Experienced direction. I could for myself wish to see your Friends Washington and Lee at the Head of it and yet dare not propose it tho’ I have it in Contemplation. I hope that matter will be Considered with more propriety in your Body than ours. If you Establish a Continental army of which this will be only a part, you will place the direction as you please. It is difficult to say what numbers our army Consists of. If a return could be had one day it would by no means answer for the next. They have been so reduced at some times that I have trembled at the consequences that might take place. Our new Levies are coming in and by that means I hope they will be in a more permanent state. I believe there are about 6,000 in Camp at present. They are Employed at Cambridge in heaving up Entrenchments, somewhere about Phip’ Farm. I have not seen them. The Extream want of the Exercise of a fixt settled Government is sufficiently felt here at this time, and has produced the assignment of a Time to take that matter under Consideration. Next Tuesday is the time. What will be done I know not. I am Inclined to think they will Vote to assume a Government, but who is to form this Constitution, who is to rigg the Ship I cant tell. It appears to me a Business of such a nature, so Important, and in which an Error once Committed, will probably be as lasting as the Constitution itself, that I am afraid to meddle, it is sufficient for such a Genius as mine to know the places and use of the several ropes after the Ship is rigged. However we have a Chance. Success is the Criterion that generally determines the Judgement. If we should either by accident or by the force of our great abilities Build up a Grand Constitution with the same ease we could a Bird Cage, we shall be equally Clever fellows. If I dont Tire your patience now you shall have more of this in my next.
     The Infatuation of the Inhabitants of Boston has reduced us and themselves to the precise state I have Expected it would do. We have been obliged for their sakes to pass some votes that we did not well relish. We have admitted the refugees to send out for their Effects, tho I dont Expect any advantage from it. In short I voted for it more to gratifie my friend Warren than from any other motive. There is no Guard against the Generals Treachery. He will find some pretenses for the base arts practiced to abuse that People, and will finally keep a large number of them there. When he lets them out at all it is very slowly. When the Tories, and Tory Effects are in, and his Reinforcement arrives I presume no more of them will come out. They are to be pitied tho’ this is the Effects of their own folly. The misery they are already reduced to in the Town is great, and may be seen described in the Joy of the Countenances of those who get out. By the way I have Just heard that Edes has stole out. I wish his partner was with him. I called on Mrs. Adams as I came along. Found her and Family well. Your being out of health when you left us gives me some Uneasiness. Shall be glad to hear that you are well and happy. I shall make no apology for this Letter. Not because I think it stands in need of none, but because I know your Friendship will Cover, and Excuse a Multitude of Faults. My regards to all my Friends perticularly Hancock and Adams I have no time to write to either of them. I am with great Sincerity Your Friend &c,
     
      Jas. Warren
     
     
      I think they go on Charmingly and Swimmingly at York.
      Inclosed are a Letter from Mrs. Adams, and an Extract of a Letter from your Friend Hutchinson found among a Curious Collection of Letters now in the hands of our Friends. I am well assured of the authenticity of it, and send this particular Extract more because it seems to be especially Calculated to be used where you are than because it shows a greater degree of wickedness than many others.
     
    